Shipiian, J.
The accused is charged with carrying on the business of a retail dealer in oleomargarine, on July 18, 1888, without having paid the special tax therefor, as required by the statute. It appears from the pleadings and the admissions in the case that the defendant had a license to carry on the business of a retail dealer in oleomargarine in the town of Waterbury from May 1, 1888, to April 30, 1889, and paid the special tax of $48 on May 5, 1888: that said license did not specify the street or number where the business was to be carriéd on; and that the defendant peddled, from a wagon through the streets of Waterbury, oleomargarine at retail, under said license. These being the only facts in the case, it does not appear that the defendant is carrying on the business of a retail dealer without having paid the special tax. What the legal result would have been if he had registered with the collector the street and number in which he was to do business, or if the license had specified the particular place in Waterbury where he was to carry on his sales, it is not necessary to determine. The facts are insufficient to constitute the offense as charged.